Conditionally Grant in Part and Opinion Filed December 7, 2022




                                    S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-22-00715-CV

                          IN RE RUTH TORRES, Relator

          Original Proceeding from the 134th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-08711

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Garcia
                         Opinion by Chief Justice Burns
      In this original proceeding, relator Ruth Torres asks us for a writ of mandamus

compelling the trial court to rule on her second motion to strike or reconsider orders,

which has been pending for more than eighteen months. She also seeks relief from

various other orders.

      We conditionally grant the petition to the extent that we direct the trial court

to rule on the pending motion. As for the remaining issues, we deny relief.

                                 BACKGROUND

      The underlying suit arises from a contract in which relator Ruth Torres agreed

to provide human-resources consulting services to real party in interest Pursuit of

Excellence. The case was initially before Justice Bonnie Goldstein when she was the
                                         –1–
presiding judge of the 44th Judicial District Court. Following her voluntary recusal

in November 2019, the case was transferred to Judge Dale Tillery of the 134th

Judicial District Court.

        Torres pursued several unsuccessful appeals as well as an original proceeding

challenging various orders that Justice Goldstein had issued.1 Thereafter, on

December 7, 2020, Torres filed a “Notice of Case Status, Motion to Strike or

Reconsider Orders and Notice of Outstanding Motions.” On April 5, 2021, she filed

a “2nd Motion to Strike or Reconsider Orders, Notice of Outstanding Motions,

Request for Evidentiary Hearing.” The motion was heard on April 19, 2021. At the

hearing, Judge Tillery stated, “I’m going to go back — I haven’t been able to digest

everything in the file. I’m going to go through and do that. And I will rule on your

motion, your motion to strike or reconsider orders, notice of outstanding motions,

requests for evidentiary hearing filed April 5.”

        When Judge Tillery asked Torres about the December 7 motion, she explained

that the April 5 motion was more comprehensive and included the requests contained

in the December 7 motion. At the close of the hearing, Judge Tillery repeated:

                We’re here on . . . Ms. Torres’s motion. I’m going to go
                through, and I’m going to give a ruling on it. Ms. Torres,
                I’m not going to hear any other motions right now until
        1
           See In re Torres, No. 05-18-00774-CV, 2018 WL 4784580, at *1 (Tex. App.—Dallas Oct. 4,
2018, orig. proceeding) (mem. op.) (denying petition for writs of mandamus, prohibition, and injunction
concerning many of the same issues raised in this original proceeding); see also Torres v. Dallas/Ft Worth
Int’l Airport, No. 05-18-00675-CV, 2019 WL 4071994, at *1 (Tex. App.—Dallas Aug. 29, 2019, pet.
denied) (mem. op.) (affirming grant of DFW’s plea to the jurisdiction); Torres v. Pursuit of Excellence,
Inc., No. 05-18-00676-CV, 2019 WL 2863866, at *1 (Tex. App.—Dallas July 2, 2019, pet. denied) (mem.
op.) (affirming denial of motion to dismiss under TCPA), cert. denied, 141 S. Ct. 909 (2020).
                                                  –2–
              I’ve gone through that and figure out what’s in, what’s not,
              and let y’all know, okay?

      The next month, on May 24, 2021, Torres filed a document entitled “Judicial

Notice” asking for, among other things, a ruling on her outstanding second motion

to strike or reconsider orders. On May 25, 2021, Torres filed a proposed order for

the motion.

      On February 18, 2022, Torres filed a notice of appeal seeking mandamus and

injunctive relief from the trial court’s failure to rule on the motion. In its May 27,

2022 opinion, this Court dismissed the appeal for want of jursidiction because there

was no appealable order or judgment. Torres v. Pursuit of Excellence, Inc., No. 05-

22-00195-CV, 2022 WL 1702515, at *1 (Tex. App.—Dallas May 27, 2022, no pet.).

This Court also declined to reclassify the appeal as an original proceeding because

the filing did not comply with Texas Rule of Appellate Procedure 52.

      On July 24, 2022, Torres filed this petition for writs of mandamus,

prohibition, and injunction. In her petition, Torres raises various issues:

                She seeks mandamus relief from Judge Tillery’s refusal to
                 rule on her motion to reconsider/strike various orders
                 previously issued by Justice Goldstein when she was the trial
                 judge presiding over the underlying case.

                She seeks Justice Goldstein’s            disqualification    on
                 constitutional grounds.

                She specifically complains about various orders that Justice
                 Goldstein had issued back in 2018, including (1) a temporary-
                 injunction order; (2) various sanctions orders; (3) an order
                 denying defendants’ motion to dismiss, for summary

                                          –3–
                judgment, and to reconsider; (4) an order granting DFW
                Airport Board’s plea to the jurisdiction; (5) an order granting
                Pursuit of Excellence’s motion to dismiss under Rule 91a and
                an order denying reconsideration; and (6) an order granting
                leave to file a third amended petition. She argues that these
                orders are void because Justice Goldstein is constitutionally
                disqualified. She also argues that this Court should reconsider
                its 2018 denial of mandamus relief with respect to these issues
                because she has now filed an adequate record.

               She seeks appointment of counsel.

               She seeks a writ of prohibition that would prohibit the trial
                court from (1) ordering removal, alteration, or destruction of
                documents in the record or in any party’s possession;
                (2) finding contempt based on the temporary injunction or
                confidentiality order; (3) engaging in ex-parte
                communications with any party on substantive issues;
                (4) admitting or using her privileged communications with
                her clergy; (5) infringing on her rights of freedom of speech
                and religion; and (6) ordering her or her entities in default.

               She seeks a writ of injunction enjoining Pursuit of Excellence
                from filing litigation against potential witnesses, filing new
                claims against her, tampering with witnesses or destroying
                evidence, and infringing on her rights to freedom of speech
                and religion.

      We requested a response specifically with respect to the trial court’s failure to

rule on the pending motion. Real party Dallas/Fort Worth International Airport

(DFW Airport) filed a letter-brief response, explaining that any complaint regarding

the trial court’s failure to take action on the pending motion would have no bearing

on DFW Airport because this Court has already determined that Torres has no

jurisdictional basis for her claims against DFW Airport. Real parties Marie Diaz

(manager of Pursuit of Excellence) and Mark Galvan (former Chief Strategy Officer

                                         –4–
and President of Pursuit of Excellence) each filed responses as well. Regarding the

court’s failure to rule, Diaz and Galvan asserted that trial courts have been delayed

due to staffing and COVID-related issues. They also argued that, in light of the

complexity of this case, more time was necessary for the trial court to be able to

properly review the motion. The other real parties have not filed a response.

                                     ANALYSIS

      Having examined and considered the petition, the responses filed, the record,

and the applicable law, we conclude that mandamus relief is warranted to the extent

Torres complains about the trial court’s failure to rule on her pending motion. As for

the rest of the issues raised in the petition, we conclude that Torres has not shown

her entitlement to the relief requested.

      Mandamus is an extraordinary remedy available only when the relator can

show the trial judge clearly abused its discretion and there is no adequate remedy by

way of appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Mandamus may issue to compel a trial court to rule on a motion

that has been pending before the court for a reasonable period of time. See In re

Shredder Co., L.L.C., 225 S.W.3d 676, 679 (Tex. App.—El Paso 2006, orig.

proceeding); In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004,

orig. proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001,

orig. proceeding). To obtain mandamus relief for a trial judge’s refusal to rule on a

motion, the relator must establish the motion was properly filed and has been

                                           –5–
pending for a reasonable time, the relator requested a ruling on the motion, and the

trial judge refused to rule. In re Greater McAllen Star Props., Inc., 444 S.W.3d 743,

748 (Tex. App.—Corpus Christi–Edinburg 2014, orig. proceeding); Barnes v. State,

832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).

      A trial judge must rule “within a reasonable time” on motions that are properly

filed. In re Foster, 503 S.W.3d 606, 607 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana

2008, orig. proceeding). Whether a reasonable period of time has elapsed depends

on the circumstances of the case. Blakeney, 254 S.W.3d at 662. “The test for

determining what time period is reasonable is not subject to exact formulation, and

no ‘bright line’ separates a reasonable time period from an unreasonable one.”

Greater McAllen, 444 S.W.3d at 748 (quoting Blakeney, 254 S.W.3d at 662).

      Courts examine a “myriad” of criteria, including the trial court’s actual

knowledge of the motion, its overt refusal to act, the state of the court’s docket, and

the existence of other judicial and administrative matters that must be addressed first.

Id. at 748–49. While trial judges have broad discretion to manage their dockets and

conduct business in their courtrooms, this discretion is not unlimited. Clanton v.

Clark, 639 S.W.2d 929, 930–31 (Tex. 1982). Trial courts also have a duty to tend to

and schedule cases so as to expeditiously dispose of them. King Fisher Marine Serv.,

L.P. v. Tamez, 443 S.W.3d 838, 843 (Tex. 2014); Clanton, 639 S.W.2d at 931.



                                          –6–
      Here, the pending motion was filed and heard more than eighteen months ago.

At the April 19, 2021 hearing, the trial court assured the parties that it was going to

rule on the motion. The record also reflects that Torres requested a ruling on the

pending motion on May 24, 2021. Specifically, she filed a document entitled

“Judicial Notice” asking for, among other things, a ruling on her outstanding motion

to strike or reconsider orders. She also filed a proposed order for the motion the next

day. Based on these circumstances, we conclude that Torres is entitled to a writ of

mandamus compelling the trial court to rule on her pending motion.

      Although real parties Diaz and Galvan make the general claim that trial courts

are facing staffing shortages and COVID-related delays, the record before this Court

does not contain any indication that the COVID-19 pandemic has prevented the trial

judge from ruling on the pending motion. See In re Reiss, No. 05-20-00708-CV,

2020 WL 6073881, at *3 (Tex. App.—Dallas Oct. 15, 2020, orig. proceeding) (mem.

op.) (noting that there was no indication the pandemic had prevented the trial court

from ruling); In re McAllen Hosps., L.P., No. 13-20-00210-CV, 2020 WL 2611272

at *7–8 (Tex. App.—Corpus Christi–Edinburg May 22, 2020, orig. proceeding)

(mem. op.) (same). Indeed, as this Court has noted in a prior case, “courts across

Texas—including this Court—have continued to fully tend to most business of the

courts and serve the citizens of Texas while implementing safety precautions above

and beyond recommendations by the Centers for Disease Control and Prevention



                                         –7–
and accommodating Covid-19-related exigencies.” In re Reiss, 2020 WL 6073881,

at *3.

         Real parties Diaz and Galvan also stress the complexity of the pending

motion. But, at this point, it has been more than eighteen months since the motion

has been heard and under advisement. Under these circumstances, we conclude that

the motion has been pending for an unreasonably long time. Accordingly, we hold

that Torres has demonstrated her entitlement to mandamus relief with respect to the

trial court’s failure to rule on her motion.

         We have reviewed the remaining issues raised in the petition and conclude

that Torres has not shown her entitlement to the relief requested for those issues.

Accordingly, we conditionally grant the petition in part and direct the trial court to

rule on the pending second motion to strike or reconsider orders. We deny all other

relief requested in the petition.



                                               /Robert D. Burns, III/
                                               ROBERT D. BURNS, III
                                               CHIEF JUSTICE

220715F.P05




                                          –8–